It will be noted that the trial court gave no reason for its action in granting a new trial, and it might have been granted on any of the grounds set out in the motion. In Citizens' StateBank of Lawton v. Chattanooga State Bank, 23 Okla. 767,101 P. 1118, it is said:
"There is some conflict in the evidence in this record, and it is not clear upon what ground the new trial was granted. The granting of a new trial being so much within the discretion of the trial court, this court will not reverse an order of such court granting a new trial, unless error is clearly established in respect to some pure, simple, and unmixed question of law."
And the same point is decided in Linderman v. Nolan,16 Okla. 352, 83 P. 796; Exchange Bank of Wewoka v. Bailey,29 Okla. 246, 116 P. 812, 39 L. R. A. (N. S.) *Page 590 
1032; National Refrigerator   Butchers' Supply Co. v. Elsing,29 Okla. 334, 116 P. 790; Rogers v. Quabner, 41 Okla. 107,137 P. 361.
The record in this case does not show that in granting the new trial, the court erred in respect to some pure, simple, and unmixed question of law. We therefore recommend that the judgment be affirmed.
By the Court: It is so ordered.